Citation Nr: 0523182	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for status post fistulotomy 
and anoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for status post fistulotomy and 
anoplasty.

The claim has since come under the jurisdiction of the San 
Diego, California, RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran's 
fistulotomy and anoplasty are related to parasitic infections 
diagnosed during active service.


CONCLUSION OF LAW

Status post fistulotomy and anoplasty were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The SOC and SSOC considered the merits of the substantive 
issue.  The communications, such as a letter from the RO 
dated in October 2002, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  A VA 
medical opinion was obtained.  He has declined a hearing.  
The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  In a July 2004 
letter the veteran's wife indicated that they had no more 
evidence to submit on his behalf.   For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was provided to the veteran before the RO decision regarding 
the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for intestinal complaints on several occasions.  He was 
diagnosed with hookworm disease in October 1944.  In March 
1945 he was diagnosed with strongyloides.

An August 1946 VA examination report noted that the veteran 
was treated for an intestinal parasite beginning in July 
1944.  The veteran reported that he became ill seven months 
after leaving service and was again treated for intestinal 
parasites.  There was no history of complications from 
intestinal parasites noted.  The examiner noted there was no 
physical evidence of complications.

An August 1948 VA examination report noted that the veteran's 
digestive and rectal examinations were normal.  A November 
1951 VA examination report noted that the veteran had no 
digestive complaints.  The digestive and rectal examinations 
were normal.

An April 1984 private treatment note indicated that the 
veteran was treated for a rectal stricture and a strictured 
anal scar.  The physician noted that the veteran underwent an 
anoplasty.

A June 1984 letter from the veteran's private physician noted 
that he had seen the veteran because of an anal and rectal 
scar.  He stated that it was his "feeling that the rectal 
scar [was] a remnant of an inflammatory colonic disease which 
occurred in [the veteran] sometime in the past probably in 
the 1940's when he had intestinal parasitic infestation."

A November 1995 private treatment note indicated that the 
veteran complained of rectal bleeding.  The physician noted 
that he had treated the veteran from 1984 to 1989.  No 
diagnosis was noted.

A November 1996 private operative report noted that the 
veteran had had a complex fistulotomy.  No history was noted 
for this condition.

A January 2002 private treatment note indicated that the 
veteran was seen for constipation.  It was noted the 
veteran's past surgical history was notable for some 
questionable fistula in the past, as well as some "rectal 
surgeries due to worms that he acquired when he was in the 
Pacific Ocean in World War II."

In a September 2003 statement, the veteran's wife indicated 
that she had married the veteran in 1952.  She stated that he 
has had bowel problems for as long as she has known him.  She 
reported that she was unable to obtain any treatment records 
that dated before the 1984 records.

An August 2004 VA examination report noted that the examiner 
reviewed the claims folder.  The examiner noted that the 
veteran was diagnosed with hookworm and strongyloides during 
service.  He recounted the history of the veteran's current 
disorder, which was consistent with the clinical evidence 
associated with the record.  The examiner specifically 
referred to the June 1984 letter from the veteran's private 
physician.  The examiner noted that he was asked to offer an 
opinion as to whether the veteran's fistulotomy and anoplasty 
were related to his in-service parasitic condition.  The 
examiner stated the following:

Successful parasitic infections cause 
limited morbidity in most hosts.  The vast 
majority of hosts are asymptomatic.  
Symptoms, however, are present when there is 
evidence of heavy infestation and 
occasionally asymptomatic infestation may 
have chronic effects.  The most important 
manifestation of significant infestation 
with hook work (sic) is anemia, not 
anal/rectal problems, as hookworm attaches 
itself to the small intestine.

Heavy infestation with strongyloides can 
result in watery diarrhea, epigastric pain, 
weakness, malaise, but most patients with 
strongyloides are asymptomatic.  
Occasionally with heavy worm loads there may 
be ulceration and intestinal perforation.  
[The veteran], however was not diagnosed 
with intestinal perforation or ulceration.

Both hook worm (sic) and strongyloides are 
not known to cause chronic anal rectal 
problems.  [The veteran's] fistula in ano 
and anoplasty are not caused by, or a result 
of, infestation with hook worm (sic) or 
strongyloides.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a medical diagnosis of status post 
fistulotomy and anoplasty.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that VA examinations conducted shortly after service 
did not contain any indications of residuals from parasitic 
infections.  The August 1946 VA examination report noted that 
there was no history of complications from intestinal 
parasites noted and no complications were found on 
examination.  August 1948 and November 1951 VA examination 
reports both noted that the veteran's digestive and rectal 
examinations were normal.

The June 1984 letter from the veteran's private physician 
supports his claim that his surgeries were a result of 
residuals from parasitic infections.  However, based on a 
review of the letter this opinion cannot serve as a tenable 
basis for granting service connection.  The physician noted 
that it was his "feeling that the rectal scar [was] a 
remnant of an inflammatory colonic disease which occurred in 
[the veteran] sometime in the past probably in the 1940's 
when he had intestinal parasitic infestation."  He does not 
offer a rationale for the opinion offered.  Nor is it clear 
whether such an opinion was based on a review of any previous 
medical records.  Therefore, the June 1984 letter is afforded 
little probative weight with regard to the veteran's claim.  
The Board notes that a January 2002 private treatment note 
referred to the veteran's surgeries as having resulted from 
service.  However, such note was not offering an opinion as 
to the etiology of the veteran's disorder, but was rather 
reporting his past surgical history.

Finally, a VA examiner reviewed the veteran's claims folder 
and offered an opinion regarding the etiology of the 
veteran's disorder in an August 2004 VA examination report.  
He stated that "[b]oth hook worm and strongyloides are not 
known to cause chronic anal rectal problems.  [The veteran's] 
fistula in ano and anoplasty are not caused by, or a result 
of, infestation with hook worm or strongyloides."  The VA 
examiner had reviewed the veteran's claims folder, including 
his service medical records, subsequent VA examination 
reports and the June 1984 letter from the veteran's private 
physician.  He provided a detailed rationale for the opinion 
offered in his report.  After a careful review, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection in this instance.  Accordingly, 
service connection for status post fistulotomy and anoplasty 
is denied.


ORDER

Entitlement to service connection for status post fistulotomy 
and anoplasty is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


